Case 2:19-cv-08471-AB-RAO Document 34 Filed 07/07/20 Page 1 of 8 Page ID #:1963



   1

   2

   3

   4

   5

   6

   7                                                                         JS-6
   8

   9

  10

  11

  12

  13

  14

  15

  16                     UNITED STATES DISTRICT COURT

  17              FOR THE CENTRAL DISTRICT OF CALIFORNIA

  18   CANON INC., a Japanese corporation,          Case No. 2:19-cv-08471-AB-RAO
  19                        Plaintiff,
                          v.                        JOINT STIPULATION,
  20                                                CONSENT JUDGMENT, AND
  21   GLOBEST TRADING, INC., a California          PERMANENT INJUNCTION
       corporation,
  22
                            Defendant.
  23
       GLOBEST TRADING, INC., a California
  24   corporation,
  25                        Counterclaimant,
  26                      v.

  27   CANON INC., a Japanese corporation,

  28                        Counterdefendant.


                                                1
                         JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
Case 2:19-cv-08471-AB-RAO Document 34 Filed 07/07/20 Page 2 of 8 Page ID #:1964



   1         WHEREAS, Plaintiff Canon Inc. (“Canon” or “Plaintiff”) brought this suit
   2   against Defendant Globest Trading Inc. (“Defendant”) for infringement of Canon’s
   3   U.S. Patent Nos. 7,869,740 B2, 8,165,494 B2, 8,588,646 B2, 8,971,760 B2,
   4   9,494,916 B2, 9,857,763 B2, and 10,162,304 B2 (collectively, “Asserted Patents”)
   5   based on Defendant’s alleged unauthorized manufacture, importation, sale, and/or
   6   offer for sale of certain toner cartridges, including toner cartridges having the
   7   product designations CF210X, CF211A, CF212A, CF213A, CB540A, CB541A,
   8   CB542A, CB543A, CE320A, CE321A, CE322A, CE323A, CRG-116, CRG-131H,
   9   CE410X, CE411A, CE412A, CE413A, CF380X, CF381A, CF382A, CF383A,
  10   CC530A, CC531A, CC532A, CC533A, CRG-118, PTCF210A, PTCF211A,
  11   PTCF212A, and PTCF213A (“Accused Products”);
  12         WHEREAS, Defendant has denied that it infringes any valid claims of the
  13   Asserted Patents and has asserted Counterclaims against CANON, which CANON
  14   has denied;
  15         WHEREAS, Defendant wishes to conclude this litigation at the initial
  16   pleading stage without contesting infringement, validity, or enforceability of any
  17   claims of the Asserted Patents;
  18         WHEREAS, Plaintiff and Defendant have agreed in a separate agreement to
  19   settle the matters in issue between them; and
  20         WHEREAS, Plaintiff and Defendant, through their respective counsel,
  21   hereby agree to entry of this Stipulation, Consent Judgment, and Permanent
  22   Injunction (“Consent Judgment”), subject to approval of the Court;
  23         NOW, THEREFORE, IT IS HEREBY STIPULATED, ORDERED, AND
  24   ADJUDGED:
  25         1.      This is an action for patent infringement under the patent laws of the
  26   United States, Title 35 of the United States Code.
  27         2.      This Court has jurisdiction over Defendant and the subject matter of
  28   this action under 28 U.S.C §§ 1331 and 1338(a). Venue is proper in this Court

                                                  2
                            JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
Case 2:19-cv-08471-AB-RAO Document 34 Filed 07/07/20 Page 3 of 8 Page ID #:1965



   1   pursuant to 28 U.S.C § 1400(b).
   2         3.     Plaintiff is the owner of all right, title, and interest in and to the
   3   Asserted Patents.
   4         4.     Defendant has imported, sold, and/or offered for sale in the United
   5   States the Accused Products.
   6         5.     Solely for purposes of this lawsuit and any proceeding to enforce this
   7   Consent Judgment, Defendant does not contest that all of the claims of the
   8   Asserted Patents asserted in Plaintiff’s Complaint are valid, enforceable, and
   9   infringed by the Accused Products. Nothing in this Consent Judgment shall be
  10   construed as an admission of liability by any party for any other purpose.
  11         6.     Judgment is entered for Plaintiff and against Defendant on the claims
  12   asserted in Plaintiff’s Complaint.
  13         7.     Effective as of the date this Consent Judgment is entered by the Court,
  14   Defendant and its subsidiaries, affiliates, officers, directors, agents, servants,
  15   employees, successors, and assigns, and all other persons and organizations in
  16   active concert or participation with any of the foregoing, are hereby permanently
  17   enjoined and restrained from engaging in any of the following activities:
  18                (a)    making, using, selling, or offering for sale in the United States,
  19   or importing into the United States, during the remaining term of the Asserted
  20   Patents, (i) any of the Accused Products, (ii) any other toner cartridge having the
  21   components shown in attached Appendix A or Appendix B, and (iii) any other
  22   toner cartridge that is not more than colorably different in structure from either (i)
  23   or (ii) and falls within the scope of one or more claims of the Asserted Patents;
  24                (b)    otherwise directly infringing, contributorily infringing, or
  25   inducing infringement of any of the claims of the Asserted Patents with respect to
  26   (i) any of the Accused Products, (ii) any other toner cartridge having the
  27   components shown in attached Appendix A or Appendix B, and (iii) any other
  28   toner cartridge that is not more than colorably different in structure from either (i)

                                                   3
                            JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
Case 2:19-cv-08471-AB-RAO Document 34 Filed 07/07/20 Page 4 of 8 Page ID #:1966



   1   or (ii) and falls within the scope of one or more claims of the Asserted Patents; and
   2                (c)      assisting, aiding, or abetting any other person or business entity
   3   in engaging in or performing any of the activities referred to in subparagraphs (a)
   4   and (b) above.
   5         8.     Plaintiff and Defendant shall bear their own costs and attorney fees.
   6         9.     This Consent Judgment constitutes a final judgment concerning the
   7   subject matter of this action.
   8         10.    Defendant waives any right to appeal from this Consent Judgment.
   9         11.    Upon entry of this Consent Judgment, this action is dismissed, with
  10   prejudice; provided, however, that this Court shall retain jurisdiction to enforce the
  11   terms and provisions of this Consent Judgment.
  12
       STIPULATED AND CONSENTED TO:
  13
       Dated: July 2, 2020                          VENABLE LLP
  14

  15                                                /s/ Sarah S. Brooks
                                                    Sarah S. Brooks
  16
                                                    Michael P. Sandonato (Pro Hac Vice)
  17                                                Edmund J. Haughey (Pro Hac Vice)
                                                    Attorneys for Plaintiff and
  18
                                                    Counterclaim Defendant Canon Inc.
  19

  20
       Dated: July 2, 2020                          MAYER BROWN LLP

  21                                                /s/ Gary M. Hnath
  22
                                                    Andrew Z. Edelstein
                                                    Gary M. Hnath (Pro Hac Vice)
  23                                                Bryan Nese (Pro Hac Vice)
  24
                                                    Attorneys for Defendant and Counter-
                                                    claim Plaintiff Globest Trading Inc.
  25   SO ORDERED:
  26   Dated: July 7, 2020                             ___________________________
  27                                                   André Birotte, Jr.
                                                       United States District Judge
  28


                                                   4
                             JOINT STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION
Case 2:19-cv-08471-AB-RAO Document 34 Filed 07/07/20 Page 5 of 8 Page ID #:1967
Case 2:19-cv-08471-AB-RAO Document 34 Filed 07/07/20 Page 6 of 8 Page ID #:1968
Case 2:19-cv-08471-AB-RAO Document 34 Filed 07/07/20 Page 7 of 8 Page ID #:1969
Case 2:19-cv-08471-AB-RAO Document 34 Filed 07/07/20 Page 8 of 8 Page ID #:1970
